Citation Nr: 1108607	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-39 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease.

2.  Entitlement to a compensable rating for bilateral lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to March 1992 and from August 1996 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral lateral epicondylitis and gastroesophageal reflux disease, each rated as zero percent disabling effective from September 2004.  The Veteran's claims file is now under the jurisdiction of the Houston RO.  In September 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  This case was previously before the Board in November 2009 when it was remanded for further development.  

The November 2009 Board remand noted that the Veteran's notice of disagreement also expressed disagreement with the December 2004 rating decision's assignment of a 0 percent rating for impingement syndrome with AC joint arthritis, right shoulder.  A November 2005 rating decision assigned an increased (10 percent) rating for this disorder.  His December 2005 VA Form 9, Substantive Appeal, specifically limited his appeal to the matters of the ratings for bilateral lateral epicondylitis and gastroesophageal reflux disease; hence, the matter of the rating for impingement syndrome with AC joint arthritis, right shoulder, is not before the Board.  In December 2010, the Board received an additional statement from the Veteran.  On review of the statement the Board finds that it is cumulative argument, and therefore does not require waiver of RO consideration or return to the RO for their initial consideration.  38 C.F.R. § 20.1304 (2010).  In addition, the Veteran indicated that he had more information or evidence to submit in support of his appeal and requested that VA wait the full 30 day period to give him a chance to submit this information or evidence.  That period of time expired; no additional evidence was received.  




FINDINGS OF FACT

1.  Throughout the appeal period regurgitation and substernal pain caused by the Veteran's GERD have been relieved by medication; there have been no dysphagia, pyrosis or symptoms productive of considerable impairment of health.

2.  The Veteran's service-connected bilateral lateral epicondylitis does not cause any limitation of motion; he complains of pain.


CONCLUSIONS OF LAW

1.  A compensable rating for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code (Code) 7346 (2010)

2.  A compensable rating for bilateral lateral epicondylitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5099-5021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the ratings assigned.  Regardless, a November 2005 statement of the case (SOC) properly provided the Veteran notice of the criteria for rating GERD and bilateral lateral epicondylitis, as well as further notice on the downstream issues seeking increased initial ratings, including of what the evidence showed, and why the current ratings were assigned.  He has had ample opportunity to respond and supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA GERD and joints examinations in August 2004 and July 2008.  The Veteran's claims file was reviewed in conjunction with the examinations, the examiners considered the Veteran's reported medical history, and the examination reports reflect thorough evaluations, with notation of all findings necessary for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that more than two years have passed since the Veteran was last evaluated by VA for compensation purposes and has considered whether another examination is necessary.  There is no indication in the evidentiary record (nor assertion by the Veteran) that the disabilities have increased in severity in the interim since he was examined.  Without any evidence or allegation of worsening since the July 2008 examinations, the Board finds no reason to seek another examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings are not warranted for the claimed disabilities because symptoms of the disabilities have not varied significantly during the appeal period.

GERD

Based on symptoms noted in-service and postservice VA examination, the December 2004 rating decsion awarded the Veteran service connection for GERD.
There is no specific diagnostic code for GERD; it is rated, based on similarity of symptoms, as hiatal hernia.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. § 4.20, 4.27.

Under Code 7346 (for hiatal hernia), a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation, of lesser severity,.  38 C.F.R. § 4.114.

An August 2004 VA examination report notes that the Veteran had a 4 year history of recurrent heartburn and his current treatment consisted of Prevacid daily with significant benefit.  He had no associated dysphagia.  GERD was diagnosed.

The medical evidence in this case indicates that in January 2006, the Veteran complained that one tablet no longer releived his gastroesophageal reflux (GER) symptoms; the dosage was increased to two tablets per day.  A June 2006 treatment report notes that the GERD was stable on currnet medication.   [Notably, the increase in medication was prior to the most recent, July 2008, VA examination.]  

On July 2008 VA examination it was noted that there was no history of dysphagia; pyrosis, epigastric or other pain, including associated substernal or arm pain; nausea or vomiting.  The examiner noted that for several years while on active duty the Veteran had gastroesophageal reflux which was treated with various medications to include Zantac, Prilosec, Aciphex and Prevacid.  On physical examination, the general state of the Veteran's health appeared good, his nutrition was good, and there was no sign of anemia.  The diagnosis was gastroesophageal reflux.  The examiner noted that the Veteran did not currently have dysphagia, pyrosis regurgitation or substernal arm or shoulder pain, and he had had no episodes that required hospitalization.  

VA treatment records include a report of June 2009 treatment for complaints of dizziness, vomiting and diarrhea; the assessment was positional vertigo.
During his September 2009 videoconference hearing, the Veteran testified that he is a nurse and had learned to live with GERD by adjusting his diet.  He reported that if he did not take his medication he would have a burning sensation coming up his esophagus which would awake him if he lay flat.  He also stated that he recently had a virus, did not take his medication, and "paid the price."

A letter from the Veteran in December 2010 states that, when GERD was originally diagnosed, the diagnosis was based on the regurgitation and substernal pain he was having which woke him during the night.  Since he began taking medication (now increased to twice per day), the symptoms had subsided.  

The evidence of record does not include any records showing that the above-listed criteria for a 10 percent rating were met (or approximated) at any time during the evaluation period, i.e, since the Veteran's discharge from active duty.  Although the  GERD has required medication to control symptoms, there is no showing of persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, or related considerable impairment of health.  VA treatment records show that the Veteran's GERD is stable on current medication (he most recently reported that the symptoms have subsided since he started on medication, although the medication was increased to twice per day) and the July 2008 VA examiner found the Veteran's general state of health and nutrition to be good.

For these reasons, the preponderance of the evidence is against the claim for an initial compensable rating for GERD and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Lateral Epicondylitis

Based on symptoms noted in-service and post-service VA examination, the December 2004 rating action granted service connection for bilateral lateral epicondylitis.

The Veteran's bilateral lateral epicondylitis is rated 0 percent under 38 C.F.R. § 4.71a, Codes 5099 and 5024 (in essence by analogy to the criteria for rating degenerative arthritis).  Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities, but is rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the disability under Code 5021 (for myositis) based on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Code 5021.  

Limitation of motion of the elbow is rated under Code 5206 for limitation of flexion, Code 5207 for limitation of extension, and Code 5213 for impairment of supination or pronation.  Under Code 5206, flexion limited to 110 degrees is noncompensable and flexion limited to 100 degrees warrants a 10 percent rating.  Under Code 5207, extension limited to 45 degrees or 60 degrees warrant a 10 percent rating.  Under Code 5213, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a.

[For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.]

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

On VA examination in August 2004, the examiner noted that the residual symptoms of the Veteran's bilateral epicondylitis have involved daily pain without swelling or stiffness and his current therapy consisted of Vioxx.  The Veteran reported that his elbow symptomatology did not significantly impact his usual occupation or other activities of daily living.  Physical examination of the elbows revealed no focal tenderness, edema, deformity or joint effusion.  The diagnoses included bilateral elbow tendinitis.  

On March 2007 VA examination, the Veteran complained of intermittent pain and stiffness.  He reported two flare-ups per month ranging from 3-4 on a scale of 10 in severity.  The duration varied, depending on if he had been doing any physical activity.  There were no limitations on the Veteran's usual occupation and daily activities as a result of his bilateral epicondylitis.  Range of motion testing showed 0 to 145 degrees of flexion in each elbow.  The examiner noted that pronation and supination are possible and the Veteran had point tenderness over the lateral epicondyle area on palpation but his range of motion was good.  The examiner noted no evidence of painful motion, weakness, or guarding of movement (such symptoms were "non-applicable").  His X-rays and computed tomography (CT) scans were noted to be normal.  The diagnoses were epicondylitis, left arm, and lateral epicondylitis, right arm with tenderness on palpation but no edema or deformity.  The examiner noted that the Veteran had full range of motion, no joint effusion, and his strength appeared good on both elbows.  

VA treatment reports include an August 2006 complaint of numbness and tingling to the last 3 fingers on the left hand which was associated with his neck pain (he has undergone cervical fusion) which is unrelated to his present bilateral elbow claim.  An August 2009 VA treatment report notes the Veteran's complaint of occasional bilateral elbow pain with lifting; however, he had no pain at the time of treatment.  On physical examination, there was no swelling, ttp (tenderness to palpation), or pain on wrist dorsiflexion.  He had full range of motion.  

During his September 2009 videoconference hearing, the Veteran testified that he is a nurse and has continued to have inflamation and pain (for which he takes Motrin daily) without a great deal of limitation in range of motion.  He also reported experiencing tenderness.  The Veteran reported that he had been exercising with a ball to build the muslces around the area but it was not really helping.  He stated that his pain is increased after performing his duties (turning and lifting patients and helping them get from one place to another) but he works through the pain because he has to care for his patients.  

A letter from the Veteran received in December 2010 states that, with respect to his bilateral epicondylitis, he has been treated with arm bands, injections and physical therapy to ease the painful motion in those joints.  He reported no current manifestations of bilateral epicondylitis.  

Accoordingly, the record shows that the Veteran has full range of motion with subjective complaints of pain.  Even considering 38 C.F.R. §§ 4.40, 4.45, such limitation does not more nearly approximate flexion limited to 100 degrees or extension limited to 45 degrees, and consequently does not warrant 10 percent ratings under Codes 5206 and 5207, respectively.  As no limitation of supination or pronation is shown and the Veteran does not complain of such, a compensable rating on such basis, under Code 5213, is not warranted.  

Similarly, as ankylosis or impairment of flail joint, radius or ulna are not shown, Codes 5205, 5209, 5210, 5211 and 5212 need not be considered and, as the Veteran did not have flexion limited to 100 degrees and extension limited to 45 degrees, Code 5208 does not apply.

For these reasons, the preponderance of the evidence is against the claim for a compensable rating for bilateral lateral epicondylitis and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).
The Veteran is a nurse and is competent to describe the symptoms associated with his service-connected GERD and bilateral lateral epicondylitis.   However, his symptoms shown (his GERD symptoms have subsided with medication and his inflamation and pain do not result in limitation of function); do not warrant compensable ratings for these disabilities.  

The Board has also considered whether these matters should be referred for consideration of an extraschedular  rating.  As the manifestations of the Veteran's GERD and bilateral lateral epicondylitis shown are entirely encompassed by the schedular criteria; those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, since the evidence, including the Veteran's November 2009 videoconference hearing testimony, shows that he is employed as a nurse, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for GERD is denied.

A compensable rating for bilateral lateral epicondylitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


